Citation Nr: 1622765	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-21 259	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1986 to September 1989.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for residuals of a traumatic brain injury, to include headaches, and a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

In July 2012, the appellant initiated an appeal of the RO's determination.  In October 2012, she testified before a Decision Review Officer at the RO.  Following the issuance of a Statement of the Case in June 2013, the appellant perfected a timely appeal in July 2013.  The appellant's appeal included a request for a Board videoconference hearing.  

Before the appeal was certified to the Board, in an April 2015 rating decision, the RO granted service connection for PTSD, also claimed as depression and anxiety, due to military sexual trauma and assigned an initial 50 percent disability rating, effective September 17, 2010.  In an August 2015 rating decision, the RO granted service connection for migraines and assigned an initial 50 percent disability rating, effective September 17, 2010.  The Board finds that grant of service connection for PTSD, also claimed as depression and anxiety, and migraines constitutes a full award of the benefit sought on appeal with respect to the claims of service connection for a psychiatric disability and headaches.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant initiated an appeal with the initial ratings or effective dates assigned.  Thus, those issues are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board notes that in July 2015, the appellant, through her attorney, indicated that she wished to withdraw her pending claim of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) as she no longer wished to pursue that benefit.  

In a December 2015 letter, VA notified the appellant that her requested Board videoconference hearing had been scheduled for February 2016.  Later that month, the appellant, through her attorney, indicated that she wished to withdraw her remaining appeals, as well as her Board hearing request.  In a May 2016 letter, the appellant's attorney reiterated that the appellant wished to withdraw her appeal.  Under these circumstances, there are no remaining issues within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the appeal has been dismissed below.


FINDINGS OF FACT

1.  The appellant in this case served on active duty from February 1986 to September 1989.

2.  On December 24, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


